DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 05/03/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1, 5 and 9, Morreale et al was the closest prior art of record, Morreale et al discloses a power receiver, wireless power system and related method, however the prior art of record does not clearly discloses the specific structure configuration, particular operation and related method of a resonance-type contactless power supply comprising: an inverter configured to receive electric energy and output an AC current with a self-inductance resonance frequency in a first state, and to stop its operation in a second state;
a transmitter-side resonant circuit comprising a transmitting coil for receiving said AC current from said inverter;
a receiver-side resonant circuit comprising a receiving coil which is separated from but electrically coupled to said transmitting coil in a contactless manner, and configured to receive electric energy from said transmitting coil; 

a control circuit configured to switch said inverter between said first state and said second state so that said rectifier circuit outputs a constant output voltage,
wherein under said first state, switches included in the inverter are controlled by said control circuit in accordance with a feedback voltage of said output voltage, so as
to generate said AC current based on said electric energy, 
under said second state, said switches included in the inverter are controlled by said control circuit in accordance with said feedback voltage, so as to stop generating
said AC current, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-4, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding claims 6-7, which depends on claim 5, these claims, are allowable for at least the same reasons given for claim 5.
Regarding claim 8, which depends on claim 9, this claim, is allowable for at least the same reasons given for claim 9.

Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/03/2021 regarding claims 1-9 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836